CAN SLIM® Select Growth Fund Supplement dated February 29, 2008 to Prospectus dated July 30, 2007. Effective immediately, the “Principal Investment Strategies – Defensive Cash Investments” section on page nine (9) of the Prospectus has been modified as follows: Defensive Cash Investments. In addition to the stocks in the CAN SLIM® Select Universe, the Fund will also invest in cash, cash equivalents and short-term debt securities and/or money market instruments.Consistent with the “M” in CAN SLIM®, in a downward trending market, fewer stocks will meet the CAN SLIM® criteria and therefore the CAN SLIM®
